JUSTICE BAER,
concurring
I join the decision of the Court insofar as it rejects the filing of a case in the Commonwealth Court’s original jurisdiction and a direct appeal therefrom as a way to bring an appellate issue properly subject to discretionary consideration before this Court as of right.
I write separately to express serious doubt as to whether the trial court and Public Utility Commission (PUC) were correct in having the PUC determine the utility’s liability in this case. That issue has nothing to do with the PUC’s expertise as a regulator of utilities. Indeed, the question of liability strikes me as a typical one that trial courts and juries in this Commonwealth answer every day. Thus, if this case was properly before the Court, my inclination would be to reverse.